DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-32, 34-39, 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US5984939). 
Regarding claim 28, Yoon discloses a knife unit for use in endoscopic surgery, the knife unit comprising: 
a tubular sheath (inner tubular member 1016) extending from a proximal end to a distal end and defining a longitudinal axis (see Fig. 5), the tubular sheath comprising an aperture extending longitudinally therethrough for receiving a probe head of a medical instrument (a medical instrument can be inserted through inner tubular member 1016 at coupling 102, C5:L23-30); 
an upper limb (1018) extending distally from the distal end of the tubular sheath (see Figs. 5, 7); 
a lower limb (1020) extending distally from the distal end of the tubular sheath (see Figs. 5, 7), wherein the upper limb and the lower limb are laterally spaced apart from one another (see Fig. 7); and 
a blade (1120) disposed between the upper limb and the lower limb (see Fig. 7), the blade comprising an upper portion (upper portion of blade 1120 closer to 1018) connected to the upper limb (blade 1120 is carried by upper jaw 1018, C8:L55, see Fig. 7) and a lower portion (lower portion of blade 1120 closer to 1020) connected to the lower limb (the blade 1120 is connected to the lower jaw 1020 by being connected to the inner tubular member 1016 and upper jaw 1018, see Fig. 7), the blade further comprising a distal facing cutting edge (the cutting edge 1124 is distal facing at least when the jaws are opened, see Fig. 7), wherein the upper limb and the lower limb each comprise a distal end that is positioned distally beyond the cutting edge of the blade (see Fig. 7).  

Regarding claim 30, Yoon discloses the knife unit of Claim 28, wherein the blade further comprises a proximal edge that is positioned distally beyond the distal end of the tubular sheath (see Fig. 7).  
Regarding claim 31, Yoon discloses the knife unit of Claim 30, wherein, when the knife unit is viewed normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb (the viewing plane that is normal to the plane with the longitudinal axis and parallel to the side of the blade is interpreted as the transverse plane perpendicular to the longitudinal axis, where the tranverse plane is interpreted as parallel to the side of the blade since the plane of the side of the blade extends out of the flat side of the blade in a plane parallel to the tranverse plane), an opening (opening defined between jaws 1018, 1020, see annotated Fig. 7) extends through the knife unit, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb (see annotated Fig. 7).  

    PNG
    media_image1.png
    260
    362
    media_image1.png
    Greyscale

Regarding claim 32, Yoon discloses the knife unit of Claim 28, wherein the blade is positioned such that, when the knife unit is viewed perpendicular to the longitudinal axis of the tubular sheath, the blade passes through the longitudinal axis of the tubular sheath (see Fig. 7).  
Regarding claim 34, Yoon discloses the knife unit of Claim 28, wherein the blade comprises a triangular shape (the distal end of the blade comprises a triangular cross sectional shape, see Fig. 8).

Regarding claim 36, Yoon discloses the knife unit of Claim 35, wherein the opposing inner surfaces of the upper limb and the lower limb are further parallel to the longitudinal axis of the tubular sheath (see Fig. 5).  
Regarding claim 37, Yoon discloses the knife unit of Claim 28, wherein each of the upper limb and the lower limb comprise an inner surface that extends in a direction parallel to the longitudinal axis of the tubular sheath (see Fig. 5).  
Regarding claim 38, Yoon discloses the knife unit of Claim 28, wherein the upper portion of the blade is secured to the upper limb within a groove of the upper limb (blade 1120 is secured within a groove of upper jaw 1018 as shown in annotated Fig. 8), and the lower portion of the blade is secured to the lower limb within a groove of the lower limb (groove is interpreted as 1146, where the lower portion of the blade is secured within 1146 indirectly by being mounted to the upper jaw 1018, see Fig. 7, C8:L55).  

    PNG
    media_image2.png
    290
    330
    media_image2.png
    Greyscale

Regarding claim 39, Yoon discloses the knife unit of Claim 28, wherein the tubular sheath comprises plastic (C6:L16).  
Regarding claim 41, Yoon discloses the knife unit of Claim 28, wherein the knife unit is a single use item (the device may be used only once).  
Regarding claim 42, Yoon discloses a system for performing endoscopic surgery, comprising: the knife unit of Claim 28; and the medical instrument, wherein the medical instrument comprises a shaft, the 
Regarding claim 43, Yoon discloses the system of Claim 42, wherein the knife unit is a single use item (the device may be used only once).  

Regarding claim 28, Yoon under a different interpretation discloses a knife unit for use in endoscopic surgery, the knife unit comprising: 
a tubular sheath (inner tubular member 16) extending from a proximal end to a distal end and defining a longitudinal axis (see Fig. 5), the tubular sheath comprising an aperture extending longitudinally therethrough for receiving a probe head of a medical instrument (a medical instrument can be inserted through inner tubular member 1016 at coupling 102, C5:L23-30); 
an upper limb (18) extending distally from the distal end of the tubular sheath (see Figs. 4, 5); 
a lower limb (20) extending distally from the distal end of the tubular sheath (see Figs. 4, 5), wherein the upper limb and the lower limb are laterally spaced apart from one another (see Fig. 4); and 
a blade (120/122) disposed between the upper limb and the lower limb (see Fig. 4), the blade comprising an upper portion (120) connected to the upper limb (blade portion 120 is carried by upper jaw 18, see Fig. 5, C5:L59-62) and a lower portion (122) connected to the lower limb (blade portion 112 is carried by the lower jaw 20, see Fig. 5, C5:L59-62), the blade further comprising a distal facing cutting edge (the cutting edge 124 is distal facing at least when the jaws are opened, see Fig. 4), wherein the upper limb and the lower limb each comprise a distal end that is positioned distally beyond the cutting edge of the blade (see Fig. 4).  
Regarding claim 38, Yoon discloses the knife unit of Claim 28, wherein the upper portion of the blade is secured to the upper limb within a groove of the upper limb (blade 120 carried by upper jaw 18 within groove interpreted as the curved inside of jaw 18 that blade 120 is seated within, see Fig. 4, C5:L59-62), and the lower portion of the blade is secured to the lower limb within a groove of the lower .  

Claims 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenhan et al (US2014/0182140) (“Rosenhan”). 
Regarding claim 44, Rosenhan discloses a knife assembly for use in endoscopic surgery, the knife assembly comprising: 
a tubular member (portion of body 16 as shown in annotated Fig. 1A) having a proximal end and a distal end, the tubular member comprising a lumen extending longitudinally therethrough (lumen defined by body 16, see Fig. 4) and defining a longitudinal axis (see Fig. 4); 
an upper limb (upper part above anterior opening 20, see annotated Fig. 1A) extending distally from the distal end of the tubular member (see Fig. 1A); 
a lower limb (lower part under anterior opening 20, see annotated Fig. 1A) extending distally from the distal end of the tubular member (see Fig. 1A); and -3-Application No.: 16/564,304Filing Date:September 9, 2019
a blade (12) disposed between the upper limb and the lower limb (see Fig. 3A), the blade comprising an upper portion (top portion of blade 12) connected to the upper limb (blade is connected to the upper limb by being held within the anterior opening 20) and a lower portion (bottom portion of blade 12) connected to the lower limb (blade is connected to the upper limb by being held within the anterior opening 20), wherein the blade further comprises a distal facing cutting edge (70, see Fig. 2) and a proximal edge (proximalmost edge of blade, see Fig. 2) the proximal edge being positioned distally beyond the distal end of the tubular member (see Fig. 3A).  

    PNG
    media_image3.png
    213
    651
    media_image3.png
    Greyscale


Regarding claim 46, Rosenhan discloses the knife assembly of Claim 44, wherein, when the knife assembly is viewed normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb (the viewing plane that is normal to the plane with the longitudinal axis and parallel to the side of the blade is interpreted as the transverse plane perpendicular to the longitudinal axis, where the tranverse plane is interpreted as parallel to the side of the blade since the plane of the side of the blade extends out of the flat side of the blade in a plane parallel to the tranverse plane), an opening (opening defined as the space between the components at the region near 14 and extending to the space of the opening 20) extends through the knife assembly, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb (see Fig. 2).  
Regarding claim 47, Rosenhan discloses the knife assembly of Claim 44, wherein the blade comprises a trapezoidal shape (the blade comprises a trapezoidal shape at the cutting edge, see lines of blade as in annotated Fig. 2A; alternatively the blade has a trapezoid shape when viewed down the longitudinal axis, with the side surfaces being the parallel sides of the trapezoid).

    PNG
    media_image4.png
    297
    363
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US5984939) in view of Scheib et al (US2015/0048142) (“Scheib”).
Regarding claim 33, Yoon discloses the knife unit of Claim 28; yet is silent regarding wherein the blade comprises a trapezoidal shape. Scheib teaches a surgical instrument having jaws 122, 124 with a blades 136 coupled thereto. The blades having a trapezoid shape (Paragraph [0040]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the trapezoidal blade of Scheib for the blade of Yoon, since the substitution would have yielded predictable results of cutting tissue and/or another structure disposed in the jaws. 

Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US5984939) in view of Kato et al (US2014/0243592) (“Kato”).
Regarding claim 40, Yoon discloses the knife unit of Claim 28; yet, is silent regarding wherein the tubular sheath comprises stainless steel. Kato teaches an articulated sheath 100, the sheath having an inner body 120 that may be made of stainless steel or spring steel (Paragraph [0052]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the tubular sheath of Yoon to be made of stainless steel as taught by Kato, since Kato teaches spring steel and stainless steel are obvious alternative materials known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M/
Examiner, Art Unit 3771                                                                                                                                                                                           
/WADE MILES/Primary Examiner, Art Unit 3771